      Case 1:19-cv-00367-NONE-SKO Document 44 Filed 04/07/21 Page 1 of 1
                        UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF CALIFORNIA


 LARRY WILLIAM CORTINAS,                          Case No. 1:19-cv-00367-NONE-SKO (PC)

                       Plaintiff,                 ORDER & WRIT OF HABEAS CORPUS
                                                  AD TESTIFICANDUM FOR REMOTE
 v.                                               APPEARANCE OF LARRY WILLIAM
                                                  CORTINAS, CDCR NO. P-09908

 VASQUEZ,                                         DATE: MAY 3, 2021
                                                  TIME: 10:00 A.M.
                       Defendants.

        Larry William Cortinas, CDCR No. P09908, the plaintiff in this case and a necessary
participant in a settlement conference on MAY 3, 2021, is confined at California State Prison,
Sacramento, in the custody of the warden. To secure the inmate’s attendance, it is necessary that
a Writ of Habeas Corpus ad Testificandum issue commanding the custodian of the prison to
produce the inmate for a remote appearance before Magistrate Judge Erica P. Grosjean, U.S.
District Court, Eastern District of California, on MAY 3, 2021, at 10:00 A.M.

                         ACCORDINGLY, THE COURT ORDERS:

        1. A Writ of Habeas Corpus ad Testificandum issue, under the seal of this court,
commanding the warden to produce the inmate named above, by Zoom videoconference, to
participate in a settlement conference before Magistrate Judge Erica P. Grosjean on the date and
time above, until completion of the conference or as ordered by the court. Zoom connection
information will be supplied to the parties by email.

       2. Any difficulties connecting to the Zoom videoconference shall be immediately
reported to Michelle Rooney, Courtroom Deputy, at mrooney@caed.uscourts.gov.

        3. The custodian is ordered to notify the court of any change in custody of this inmate
and to provide the new custodian with a copy of this writ.

                   WRIT OF HABEAS CORPUS AD TESTIFICANDUM

To: The Warden of California State Prison, Sacramento

        WE COMMAND you to produce the inmate named above to testify
before Judge Grosjean on the date and time above, by Zoom videoconference,
until completion of the proceedings or as ordered by the court.

       FURTHER, you are ordered to notify the court of any change in
custody of the inmate and to provide the new custodian with a copy of this writ.

IT IS SO ORDERED.

Dated:    April 6, 2021                                     /s/   Sheila K. Oberto                .
                                                  UNITED STATES MAGISTRATE JUDGE
